       Case 7:19-cv-06770-PMH Document 74 Filed 05/08/20 Page 1 of 6



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 GREENS AT CHESTER LLC,

                                  Plaintiff,
  v.                                                               MEMORANDUM
                                                                   OPINION AND ORDER
 TOWN OF CHESTER, JAMES M. FARR,
 individually and as Building Inspector of the Town                19-CV-6770 (PMH)
 of Chester, ROBERT VALENTINE, individually
 and as Supervisor of the Town of Chester,
 ALEXANDER J. JAMIESON, and as a former
 Town Supervisor of the Town of Chester, STEVEN
 M. NEUHAUS, Individually and as County
 Executive of the County of Orange, and THE
 COUNTY OF ORANGE,

                                    Defendants.
 --------------------------------------------------------------X
 PHILIP M. HALPERN, United States District Judge:

        Plaintiff Greens at Chester LLC (“Plaintiff”) brings claims against the Town of

Chester (the “Town”), Building Inspector for the Town of Chester James Farr, Supervisor

of the Town of Chester Robert Valentine, and Former Supervisor of the Town of Chester

Alexander Jamieson (collectively the “Town Defendants), as well as the County of Orange

(the “County”), and County Executive for the County of Orange Steven Neuhaus

(collectively the “County Defendants”) seeking damages and permanent injunctive relief.

(Doc. 39, First Am. Compl., “FAC”). Plaintiff’s FAC asserts twelve claims for relief: (1)

substantive due process violation under 42 U.S.C. § 1983, (2) denial of equal protection

under 42 U.S.C. § 1983, (3) violation of rights under 42 U.S.C. § 1981, (4) violation of

rights under 42 U.S.C. § 1982, (5–6) violations of Fair Housing Act, (7) takings of private

property in violation of the Fifth Amendment, (8–9) declaratory judgment, (10–11) breach

of contract, and (12) conspiracy in violation of 42 U.S.C. § 1985. Id. ¶¶ 152-267.

        By motions dated January 6, 2020, the Town and County Defendants separately


                                                   1
         Case 7:19-cv-06770-PMH Document 74 Filed 05/08/20 Page 2 of 6



moved to dismiss Plaintiff’s FAC in its entirety pursuant to Fed. R. Civ. P. 12(b)(1) and

12(b)(6). (Doc. 51, “County Mot. to Dismiss” and Doc. 54, “Town Mot. to Dismiss”).1

          For the reasons set forth below, the Defendants’ motions are GRANTED IN PART

and DENIED IN PART.

                                    STANDARD OF REVIEW

    I.    Fed. R. Civ. P. 12(b)(1)

          “Federal courts are courts of limited jurisdiction, and Rule 12(b)(1) requires

dismissal of an action ‘when the district court lacks the statutory or constitutional power to

adjudicate it.’” Schwartz v. Hitrons Sols., Inc., 397 F. Supp. 3d 357, 364 (S.D.N.Y. 2019)

(quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)). “The party

invoking the Court's jurisdiction bears the burden of establishing jurisdiction

exists.” Hettler v. Entergy Enters., Inc., 15 F. Supp. 3d 447, 450 (S.D.N.Y. 2014) (citing

Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009)). When deciding a motion to dismiss

under Rule 12(b)(1) at the pleadings stage, the Court “must accept as true all material facts

alleged in the complaint and draw all reasonable inferences in the plaintiff's favor.” Id.

(quoting Conyers, 558 F.3d at 143); see also Doe v. Trump Corp., 385 F. Supp. 3d 265,

274 (S.D.N.Y. 2019). When “the defendant moves for dismissal under Rule 12(b)(1) . . .

as well as on other grounds, the court should consider the Rule 12(b)(1) challenge first

since if it must dismiss the complaint for lack of subject matter jurisdiction, the

accompanying defenses and objections become moot and do not need to be determined.”

Saint-Amour v. Richmond Org., Inc., 388 F. Supp. 3d 277, 286 (S.D.N.Y. 2019) (quoting


1
  Separately, by motion dated December 5, 2019, the New York State Attorney General (“NYAG”) moved
to intervene on behalf of the People of the State of New York. (Doc. 36, “Motion to Intervene”). The Court’s
decision on Doc. 36 is the subject of a separate Order.



                                                     2
       Case 7:19-cv-06770-PMH Document 74 Filed 05/08/20 Page 3 of 6



United States v. N.Y.C. Dep't of Hous., Pres. & Dev., No. 09-CV-6547, 2012 WL 4017338,

at *3 (S.D.N.Y. Sept. 10, 2012)).

 II.    Fed. R. Civ. P. 12(b)(6)

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is plausible on its face “when the pleaded [facts] allow[] the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. The factual allegations pled “must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555.

        “When there are well-pleaded factual allegations [in the complaint], a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement

to relief.” Iqbal, 556 U.S. at 679. Thus, the court must “take all well-plead factual

allegations as true, and all reasonable inferences are drawn and viewed in a light most

favorable to the plaintiff[].” Leeds v. Meltz, 85 F.3d 51, 53 (2d Cir. 1996). However, the

presumption of truth does not extend to “legal conclusions, and threadbare recitals of the

elements of the cause of action.” Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting

Iqbal, 556 U.S. 662). A plaintiff must provide “more than labels and conclusions” to show

entitlement to relief. Twombly, 550 U.S. at 555.




                                               3
      Case 7:19-cv-06770-PMH Document 74 Filed 05/08/20 Page 4 of 6



                                             ANALYSIS

        With respect to Fed. R. Civ. P. 12(b)(1), Defendants argue that Plaintiff’s claims

are not ripe for adjudication because Plaintiff did not receive a final determination from a

land use local governing body prior to bringing claims in federal court. See County Mot.

to Dismiss at 8–9; Town Mot. to Dismiss at 9–12. According to the specific ripeness

requirements applicable in land use disputes, a “‘plaintiff cannot seek federal court review

of a zoning ordinance or provision until it has submitted at least one meaningful application

for a variance’ from the restrictions of the land-use laws.” Islamic Cmty. Ctr. for Mid

Westchester v. City of Yonkers Landmark Pres. Bd., 258 F. Supp. 3d 405, 416 (S.D.N.Y.

2017), aff'd, 742 F. App'x 521 (2d Cir. 2018) (quoting Congregation Rabbinical Coll. of

Tartikov, Inc. v. Vill. of Pomona, 915 F.Supp. 2d 574, 597 (S.D.N.Y. 2013)). Plaintiff

argues that “[t]here is no zoning dispute,” “Plaintiff has all discretionary approvals it needs

. . . [, and that] Plaintiff neither needs nor seeks a variance.” (Doc. 9, “Pl.’s Opp’n to Town

Mot. to Dismiss” at 9). The Court will not address, at the pleading juncture, the factual

issue regarding whether this is a zoning dispute or whether Plaintiff could have sought a

variance. Rather, mindful that the finality requirement for ripeness in land use disputes

must not be “mechanically applied,” the Court finds that, based on the factual allegations

in Plaintiff’s FAC, Plaintiff has plausibly plead that Defendants have clearly “dug in its

heels and made clear that all such applications will be denied.” Murphy v. New Milford

Zoning Com’n, 402 F.3d 342, 348-49 (2d Cir. 2005) (holding that “a property owner . . .

will be excused from obtaining a final decision if pursuing an appeal . . . or seeking a

variance would be futile.”). Thus, the Court finds that Plaintiff’s claims are ripe for review.2


2
 The Town Defendants also argue that traceability and redressability are lacking. See Town Mot. to Dismiss
at 9–11. The Court finds no merit to Defendants’ argument.


                                                    4
      Case 7:19-cv-06770-PMH Document 74 Filed 05/08/20 Page 5 of 6



        With respect to Fed. R. Civ. P. 12(b)(6), the Court finds that the FAC sets forth

plausible claims for relief with three exceptions. First, Plaintiff’s § 1981 claim is dismissed

as § 1981 does not provide a private right of action against state actors. Duplan v. City of

New York, 888 F.3d 612, 619-21 (2d Cir. 2018) (“[T]he express cause of action for damages

created by § 1983 constitutes the exclusive federal remedy for violations of the rights

guaranteed in § 1981 by state governmental units.” (quoting Jett v. Dallas Independent

School District, 491 U.S. 701, 733 (1989))). As such, Plaintiff’s third claim for relief is

dismissed.

        Second, Plaintiff’s free-standing claim for relief asserting a breach of the implied

covenant of good faith and fair dealing is dismissed. The covenant of good faith and fair

dealing is implicit in every contract and, therefore, this claim for relief is duplicative of and

shall be deemed included in Plaintiff’s breach of contract claim. 19 Recordings Ltd. v. Sony

Music Entm't, 165 F. Supp. 3d 156, 161 (S.D.N.Y. 2016) (“Under New York law, ‘a

covenant of good faith and fair dealing in the course of contract performance’ is ‘[i]mplicit

in all contracts.’” (quoting Dalton v. Educ. Testing Serv., 87 N.Y.2d 384, 389 (N.Y.

1995))). Accordingly, Plaintiff’s eleventh claim for relief is dismissed.

        Third, Plaintiff’s claims for relief against James Farr, Robert Valentine, Alexander

Jamieson, and Steven Neuhaus (the “Individual Defendants”) sued in their official

capacities are dismissed as duplicative of the claims brought against the County and Town.

See Alvarado v. Westchester County, 22 F.Supp.3d 208, 213 (S.D.N.Y. 2014) (“[P]laintiffs'

claims against [defendants] in their official capacities are duplicative of their claims against

the County and are accordingly dismissed.” (citing Hafer v. Melo, 502 U.S. 21, 25 (1991))).

However, the claims brought against the Individual Defendants sued in their individual




                                               5
      Case 7:19-cv-06770-PMH Document 74 Filed 05/08/20 Page 6 of 6



capacities are not dismissed. The Court cannot determine based upon the plausible

allegations in the Complaint whether the affirmative defenses of legislative or qualified

immunity shield any of the individual defendants sued in their individual capacity from

liability. This issue may be addressed by the individual defendants at the close of discovery.

                                      CONCLUSION

       Based upon the forgoing, Plaintiff’s third claim for relief and eleventh claim for

relief are dismissed. Furthermore, all claims for relief against the Individual Defendants in

their official capacities are dismissed.

       Defendants shall file answer(s) to Plaintiff’s FAC within fourteen days of the date

of this Order. Fed. R. Civ. P. 12(a)(4)(A).

       The Clerk of the Court is instructed to terminate the motions. (Docs. 51 and 54).

                                                              SO ORDERED:

Dated: New York, New York
       May 8, 2020
                                                              ________________________
                                                              Philip M. Halpern
                                                              United States District Judge




                                              6
